HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY | Sil...                                                     http://silkroadvb5piz3r.onion/silkroad/item/
                             Case 1:15-cr-00866-WHP Document 64-2 Filed 11/16/20 Page 1 of 4
                                                                                                                                                   a few words from
                                                  messages 0   orders 0     account ฿0.0000                                            the Dread Pirate Roberts


                   anonymous market               Search                                                                                     Hi,                      1
                                                                                                                                                           logout
         Shop by Category


                                                                          HIGH QUALITY #4 HEROIN ALL ROCK
                                                                          DIRECTLY FROM KEY
                                                                                                                          Item info:

                                                                          ฿1.7198                                         seller        gotsitall 5.0
                                                                                                                          ships from    United States of America
                                                                          add to cart   bookmark   discuss 0    report
                                                                                                                          ships to      United States of America
                                                                                                                          category      Heroin

                                                                                                                         postage options:
                                                                                                                                              ?
                                                                                                                          COMBINE SHIPPING NO SHIPPING DOUBLE C




           Description

           -NEW BATCH 9/15/13 HIGH QUALITY # 4 HEROIN - THIS IS THE USUAL STUFF THAT I NORMALLY HAVE THAT IS WHY THE PRICE HAS GONE
           DOWN, LAST BATCH WAS THE KILLER FIRE H AND THAT HAS ENDED, I REPEAT THIS NEW BATCH IS THE NORMAL STUFF I USUALLY HAVE.

           -THIS IS A MONDAY SHIPPING TUESDAY DELIVERY+ LISTING

           -ALL ROCK

           -NO POWDER

           VACUUM SEALED

           -STEALTH SHIPPING

           -199$/GRAM



           -6 PM UTC CUTOFF TIME IF U ORDER AFTER YOUR ORDER WILL BE SHIPPED NEXT DAY.



           ----INSURANCE 12.00$-----
           - BECAUSE OF CERTAIN PEOPLE GIVING ME PROBLEMS WITH SOME ORDERS I AM NOW OFFERING INSURANCE TO COVER YOUR PACKAGE
           IN THE EVENT THAT SOMETHING LISTED BELOW HAPPENS, INSURANCE WILL COVER EVERYTHING THAT HAPPENS AFTER I SHIP YOUR
           PACKAGE OUT, IF YOU DO NOT PURCHASE INSURANCE I WILL NOT RESHIP YOUR PACKAGE. INSURANCE WILL COVER EVERTHING ONLY
           WHAT IS LISTED BELOW

           -PACKAGE    DID NOT RECIEVE ITS FIRST SCAN (LOST PACKAGE)
           -PACKAGE    WAS LOST IN THE MAIL (LOST AFTER INITIAL SCAN)
           -PACKAGE    WAS DAMAGED
           -PACKAGE    WAS MISSING CONTENT

           -I TAKE A PICTURE OF EVERY PACKAGE MORE THEN 2 GRAMS SO JUST REMEMBER THAT BEFORE U CLAIM A MISSING CONTENT CLAIM I
           WILL MATCH WHAT U SAY TOWARD THE PICTURE I TAKE.
           -PLEASE REMEMBER TO PURCHASE INSURANCE AS A PRECAUTION IF SOMETHING HAPPENED TO YOUR PACKAGE BECAUSE I WILL NOT
           RESHIP ANYTHING IF U DID NOT PURCHASE INSURANCE


           -PGP KEY

           -----BEGIN PGP PUBLIC KEY BLOCK-----

           mQENBFGzOuIBCADBPI/1ayV5yACbXhbVZ1U+Cm+C7bF11dtGomvoW4b7DVldATiv
           8CqjXHD1P7VD+6p7GnVVrLK0seAq0eLhLoUJeJjF5tv7BVeusELr80u1DTwUR/9W
           pJIZhm2P0EUNAMgmzzHkY78LKc/GXJ7XZn4cFB99UZ61wbCimEvTkdzj7pb/mCIq
           f3ArkKI/omS4B6rwI3MjGw6YfRBn6H1dDK07AGWDFnS0oL8tuq806pg2h3Hhuwdg
           Jy7Hxm80yNRgl4/yytmZUt6iwpCAwFOiv584LGJiTIMj3z+uZoFPP4OL5USEPyU1
           xxF/pbdCFl8xuRc6LhJAcI8Dg1f/10vXgp2XABEBAAG0IWdvdHNpdGFsbCA8Z290




1 of 4                                                                                                                                                         9/16/2013 1:57 PM
HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY | Sil...                                                 http://silkroadvb5piz3r.onion/silkroad/item/
                               Case 1:15-cr-00866-WHP Document 64-2 Filed 11/16/20 Page 2 of 4

          AwUVCgkICwUWAgMBAAIeAQIXgAAKCRDsUEPb2kt94ikBCACCekyrTfzA3ErE/L3T
          O/ND5Nw9w2bkuwJ66nzCkDPeuAkCN3s6RXxa7cXEjdR/hsDzd6iPpfEiVR/rH7I9
          AMbTrFRaLXrlluWppSt3zS/UKeuRtlEPOFbA5N6mFSGIAaxzjFbhR1FKnAjWihsb
          M6BW/cG5Rs6gd8fIdzSHFOR/JrO8xyFpzNG0ZYzWkgdDtOmk+Va39C/PGSXG37a1
          jNnqwyLjDUi9hsymcbfLtgO3FoXnZ8R7W2+jpGRdkyZWBfNt5OHNz546cnuj9yD3
          ImZV7ZCwvvkpPRE/eMZEea6IOwSWm68R0/db4Dr9Se/vsuMcWVlMBF8c1JroU3Uq
          6pzJuQENBFGzOuIBCAC+ocVtjQ0KVuh39dck5DCB5HFdkmnvUrLNczWcfSQLGQzt
          3cVty6Cov8ITdvGH1TzZEZsZrvHLT/UBU2Ehwp+pQiPpcjredrpMeKessR1jfMuA
          tsASBImjqzYdPJ75vpgyPK3oW9zBHJ4aD/spvzBve69AWwxMeOgEATqe2OM2KIh2
          Bapp95zFTv6ssDqdjnscPwccYGdkkn4dJGOXqzY1kDwFktFzQ+Ct3QFwIS9NMyCh
          hzMiYEgPOWhgKrtVs9y/xg8Ij2tbjiThbTQc6seISO1bdIAmqedCaGaL/IeqoOpP
          FolxM5VQS68VWGEumlQqVLY30q17eE7k1BoU35tZABEBAAGJAkQEGAEKAA8FAlGz
          OuICGy4FCQeGH4ABKQkQ7FBD29pLfeLAXSAEGQEKAAYFAlGzOuIACgkQ6Hpq5m/K
          VZVqtggAlWNcBLOoRDEgWM0bX0m+OnhfyIezBCulkegtCCfCa3Irjof0ycoGupz0
          55vg/p6zNo0QZFUQWWaIcs0oqy5/f+i2SWPeJaW7FgTWXpaCs5x77YSVeFxhWE/Q
          nA8avJLUXUv0O1dc/54BI8sn2mo1U6+TYdXneXF1eX0mDuPctAdcCFIAcg5hisfE
          EdiXfJ5zbBAE2MNk1kxNhJK2Y4uUXVbhG+Odme3NJG/vuSwIpu0LRd9IfcVJpL+1
          nBgJMJo5mniU54w7mqRDs1tQCGJViqCo5TLaF1SZ/NZ5mJ4Pybs3Dc3wNY4e44Yd
          EmVhObk+0ETRUWnIsgGFfckdZhvQeCx7B/0cnaTb+j3+RE2i3mu1INoozgKW/IsU
          7DBQ8lSKNXUhuuETnYN6+jpXmxqjv7zLdNQmUUTBO45M7aFR0NMGybMxf4OlHgUv
          7buK1Go8jRNvqGEqhCKOVuP6KlKVY1yWVw7qyRJ4Y+TctRWcIC5BNS69u5HsACS5
          mOMXf1YomSdKhv4jX1UzhpPf9IneqVgrlIxwamjMVYxus1EsFI4GZ7dePy5rCg6q
          IqarwMwp450IH2aE7M104CSgYjNuCKbtT7ynbO3wEuGx1b5ZfJb/RDgX8Ir4EdaO
          K9XMqjcAFgd0OyFrT2Wq2hACi/0pikhvc5njnM81uwhoEI/rDf7eEJ0K
          =Ryy3
          -----END PGP PUBLIC KEY BLOCK-----




         Reviews:
         sort by: weight              go    ?


         themanwhocan                      review for: HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY           qty: 1   price: ฿1+       2d 14h old   5 of 5
          orders spent vendors             next day delivery made it the next day. was in transit shortly after i ordered. product is the
           100+ ฿100+        10+           same stuff as in picture and came in big chunks. Quality is superb, deffinitly worth the
                                           high price to get a more pure product which makes it more cost effective. best stuff ive seen in awhile. its the
                                           real deal too non of that fent bullshit. just snorted a small bump and my pain is greatly reduced. thanks alot
                                           gotsitall ill be back!

         Cobia                             review for: HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY           qty: 2   price: ฿1+       3d 18h old   5 of 5
          orders spent vendors             As others have made abundantly clear, gotsitall is an all around stand up guy. He has
           10+ ฿100+         10+           AMAZING products at more than reasonable prices and his customer support is some of
                                           the best I have ever encountered, I was missing some product, and he was just helpful and respectful the entire
                                           time, without the typical defensive anger most vendors would display any time there is any mention that product
                                           is missing. Through our discussions I was able to figure out what exactly went wrong (Sketchy asshole junky
                                           FOAF), and gotsitall was sympathetic and supportive thorough the whole process, even trying figure out how to
                                           help me to avoid withdrawal.

                                           TL;DR:
                                           Product 7/5 Awesome Dope (Best domestic stuff I've seen in a while)
                                           Customer Suppoprt/Attitude: 10/5 Just amazing.
                                           Shipping 6/5 Ordered Express Friday at 4pm. Order arrived Monday at 10am.
                                           Stealth 5/5 Nothing lacking here, sealed to be smell/detection proof, wrapped to look like standard mail.

         alias hidden                      review for: HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY                                      1m 7d old   5 of 5
           stats: (hidden)                 horrible shipping time! but decent product and it was heavy. despite the b.s shitty shipping
                                           i will give 5/5 i feel it is a 5/5


         alias hidden                      review for: HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY                                      1m 4d old   5 of 5
           stats: (hidden)                 leaving a 5/5 cuz GIA has never done me wrong so i dont want 1 hick up to reflect his
                                           legitimacy because he is the man but my last order was a bit weak for GIA's reputation,
                                           had to snort almost triple the amount of this new stuff to get where i was with the old. the product wasnt all rocks
                                           like stated(half powder half small rock)vendor didnt even address the fact that i was unhappy with my order but
                                           w.e this isnt walmart i guess. Either way GIA always come through and even when the product isnt his best its
                                           still probly top 2 of anything else on SR

         alias hidden                      review for: HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY                                      1m 9d old   5 of 5
           stats: (hidden)                 Three cheers for GIA. Best vendor on SR! Got my product fast, at a killer price, with great
                                           customer service. A++++


         A Frend                           review for: HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY           qty: 2   price: ฿1+       3d 19h old   5 of 5
          orders spent vendors             Yeah!! ALL chunks off the brick as stated, definitely the GOODS, didn't start the day off



2 of 4                                                                                                                                               9/16/2013 1:57 PM
HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY | Sil...                                           http://silkroadvb5piz3r.onion/silkroad/item/
                              Case 1:15-cr-00866-WHP Document 64-2 Filed 11/16/20 Page 3 of 4
           10+ ฿100+        10+        with it for the most accurate strength rating, but a very small shot cut through the fog admirably, dissolved
                                       completely in cool water, weight was on point or maybe 50mg. over, and delivery was speedy - what more could
                                       you ask, aside from quantity discounts?
                                       Thanks and praises be upon you!

         alias hidden                  review for: HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY                                     1m 4d old    5 of 5
          stats: (hidden)              Great vendor, there was a mix up with the order but gotsitall took care of everything and
                                       fixed the situation. Will order again.

         AKMedSupply2013               review for: HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY                                 15d 18h old     unrated
         orders spent vendors          qty: 1   price: ฿1+
           10+ ฿100+        10+
                                       5/5 everytime!! Perfect stealth and perfect dope to match.Got product in less than 24
                                       hours! Thanks again

         radioheadfan5                 review for: HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY          qty: 2   price: ฿1+      10d 17h old    5 of 5
         orders spent vendors          Very fast shipping, great stealth, awesome product. You can't do better then GiA!
          100+ ฿100+        10+

         alias hidden                  review for: HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY                                    1m 11d old    5 of 5
          stats: (hidden)              on point. as always


         1 2 3 > Last ›




                                                                                                                            community forums | wiki | support




3 of 4                                                                                                                                             9/16/2013 1:57 PM
HIGH QUALITY #4 HEROIN ALL ROCK DIRECTLY FROM KEY | Sil...        http://silkroadvb5piz3r.onion/silkroad/item/
                     Case 1:15-cr-00866-WHP Document 64-2 Filed 11/16/20 Page 4 of 4




4 of 4                                                                                                9/16/2013 1:57 PM
